per curiam;
Los esposos Pizá Alvarado, dueños de un edificio localizado en la avenida Ashford en El Condado, instaron acción de desahucio para recobrar la posesión de un local comercial situado en el primer piso del edificio, cuyo local ha venido ocupando por varios años la deman-dada recurrida Sailles Travel Agency mediante contrato de arrendamiento de mes a mes. Se basó la causal en el propó-*34sito de los arrendadores de retirar el local del mercado de alquileres para dedicarlo a su propio uso. El tribunal de instancia declaró sin lugar la demanda. Concluyó que los demandantes no probaron su buena fe.
Los demandantes instaron recurso de revisión y el 14 de octubre de 1982, en resolución dividida cuatro a dos —un juez no intervino— denegamos la expedición del auto. Movidos por una muy bien fundamentada solicitud de reconsideración, expedimos resolución el 10 de noviembre en que concedimos plazo a la parte recurrida para mostrar causa por la cual no debíamos reconsiderar la resolución del 14 de octubre, expedir el auto y revocar la sentencia recu-rrida. Su comparecencia no nos mueve a que cambiemos el criterio intimado en nuestra resolución sobre mostración de causa.
El local objeto de la acción de desahucio, donde la recu-rrida tiene su negocio, renta $300 mensuales y está sujeto a la intervención de DACO. En cumplimiento del Art. 12-A de la Ley de Alquileres Razonables, en su inciso 6 (17 L.P.R.A. sec. 193(6)), los demandantes se dirigieron por carta a la demandada el 11 de agosto de 1981, le informaron su propósito de retirar el local del mercado de alquileres y le requirieron el desalojo, para lo cual le concedieron seis meses. Según declaró el demandante Pizá, su propósito era abrir en el local un negocio de bienes raíces de su propie-dad. No tenía otro local disponible para ello en el edificio, cuya primera planta se dedica a fines comerciales, y los otros pisos constan de apartamientos residenciales.
Luego de esta carta se iniciaron conversaciones entre las partes, conducentes a que Sailles Travel Agency, Inc. pudiera continuar ocupando el local. Varias cartas cursadas entre ellos y sus respectivos abogados demuestran que, entre otras cosas, se consideró reducir el local a la mitad, de manera que Sailles Travel ocupara la parte que da a la avenida Ashford y Pizá la parte posterior, y aumentar el canon a $450 mensuales, fijándose un término fijo al con-*35trato de arrendamiento, con aumentos en el canon de año en año. Sobre ello los demandantes llegaron a someter un proyecto de contrato escrito. La correspondencia indica que hubo cambio en la representación profesional de la deman-dada en el curso de las negociaciones, las cuales finalmente se interrumpieron, instándose la demanda en marzo de 1982.
Consideramos que estos hechos no desvirtúan la buena fe de los arrendadores al cursar su carta requiriendo desalojo. La robustecen. Convenimos con los recurrentes cuando expresan que, en última instancia, la decisión de retirar o no una propiedad del mercado de alquileres es económica y que tal decisión tiene por base la consideración de lo que produce el local estando arrendado, vis-a-vis lo que para el dueño puede implicar económicamente el uso que pueda darle. No puede perderse de vista que las disposiciones de la Ley de Alquileres que obligan a la prórroga del contrato constituyen limitaciones al derecho de propiedad del arrendador y no pueden tomarse livianamente. En el Puerto Rico de la presente década no existe la crisis de viviendas y locales para negocios que había en la década de los años 1940 y que motivó la aprobación de dicha ley. Véase la exposición de motivos, 17 L.P.R.A. sec. 181. Por el contrario, lo que vemos a diario —y el área del Condado no es excepción— son locales comerciales cerrados, sin uso alguno. Y el programa de viviendas a bajo costo en que por años se ha empeñado el Gobierno de Puerto Rico ha aliviado en gran manera lo que antes era un agudo problema de escasez de viviendas.
Es de notarse, además, que el requisito de acreditar la buena fe, que no puede tener hoy el alcance de otros tiempos, varía según se trate de una vivienda o de un local de comercio o negocio. Mientras el inciso 5 del Art. 12-A de la Ley, que se refiere a viviendas, requiere del arrendador que acredite su buena fe y señala específicamente situaciones en que no se presumirá, el inciso 6, que se refiere a *36locales comerciales o de negocios, guarda silencio sobre dicho requisito. (1) Si el Legislador no le requiere al arren-*37dador de un local comercial probar su buena fe en la forma en que lo requiere al arrendador de una vivienda para negar la prórroga del arrendamiento, tampoco podemos requerirlo nosotros. La prueba de la buena fe en el primer caso no podrá estar sujeta a otros requisitos que los recono-cidos en casos civiles. En estos casos la buena fe se presume y quien alegue lo contrario es quien tiene la obligación de demostrarlo. Código Civil, Art. 364 (31 L.P.R.A. see. 1425).
Por lo expuesto, se reconsiderará y dejará sin efecto nuestra resolución de 14 de octubre de 1982. Se expedirá el auto, se revocará la sentencia recurrida y se dictará otra que declare con lugar la demanda de desahucio, con imposición de las costas a la demandada recurrida.
El Juez Asociado Señor Díaz Cruz emitió opinión disi-dente a la que se unieron los Jueces Asociados Señores Dávila y Negrón García.
—0-

 El inciso 5 (17 L.P.R.A. sec. 193(5)) dice, en lo aquí pertinente:
“5. Por necesitar de buena fe la vivienda, para uso personal y ocupación inmediata como sitio de residencia.
“(a) El propietario vendrá obligado a acreditar su buena fe y la nece-sidad que tiene de recobrar la vivienda, presumiéndose las mismas no acreditadas, sin perjuicio de otros, en los siguientes casos:
“(1) Cuando el propietario tuviere disponible alguna otra vivienda adecuada de su propiedad en la misma localidad en la cual pudiere fijar su residencia.
“(2) Cuando, domiciliado en casa [de] vivienda adecuada, sita en la misma localidad, no estuviere obligado a desalojarla.
“(3) Cuando en cualquier momento durante los seis meses anteriores a la notificación de desalojo indicada en el inciso 5(b) de esta sección se hubiera desalojado vivienda de características si-milares en edificio propiedad del propietario y éste no la hubiere dedicado, sin justa causa para ello, a residencia propia.
“(4) Cuando, durante el año anterior a la referida notificación de desalojo el propietario hubiere vendidp, cedido o arrendado vivienda propia en la cual residía, a menos que pruebe a satis-facción del tribunal que al momento de efectuar tal transacción las circunstancias eran tales que no había razón para suponer el propietario que tendría necesidad de ocupar la casa que ahora trata de recobrar, por haber desalojado la que ocupaba.
“(5) No vendrá obligado el propietario por lo dispuesto en el [pá-rrafo] (1) que precede cuando sea el arrendatario quien tuviere disponible alguna otra vivienda adecuada, en la misma loca-lidad, en la cual fijar su residencia, ya fuere de su propiedad o a título de arrendatario, siempre que, en este último caso la vivienda fuere substancialmente igual a la que se trata de reco-brar y la diferencia en el alquiler no exceda de un tercio.”
El inciso 6 (17 L.P.R.A. sec 193(6)) dispone:
“6. Por necesitar para sí, de buena fe, el local de comercio o negocio si no tuviere otro local en el mismo edificio. Para que prospere esta excepción será necesario que concurran las condiciones fijadas a continuación:
“(a) El propietario deberá notificar por escrito en forma fehaciente al inquilino afectado la necesidad en que se halla de ocupar para sí el local, y le requerirá para que desaloje el mismo, todo ello con seis meses de antelación, por lo menos, a la fecha en que el inquilino re-ciba la notificación de desalojo.
“(b) Si dentro de los noventa (90) días de ser desalojado el local y sin que medie justa causa éste no fuera ocupado y abierto al público por el propietario, el inquilino podrá obtener del propietario la indemni-zación que corresponda a los daños efectivamente sufridos por razón de desalojo, suma que nunca será inferior a tres mensualidades de *37renta, más las costas y honorarios de abogado del demandante. Si en cualquier momento durante los doce meses siguientes a la fecha en que el arrendatario desaloje el local el propietario la cediese o arren-dare a otra persona, indemnizará al arrendatario con los daños que se le hubieren causado, los cuales se fijarán en una suma que en ningún caso será inferior de doscientos (200) dólares o de seis mensua-lidades de alquiler, cualquiera de estas sumas que fuere la mayor, más las costas y honorarios de abogado del demandante, según los fije el tribunal. Lo anterior es sin perjuicio de la responsabilidad fi-jada al propietario en la see. 202 de este título.”